United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                          August 12, 2003
                                     FIFTH CIRCUIT
                                                                                      Charles R. Fulbruge III
                                            ____________                                      Clerk
                                            No. 02-11080
                                            ____________


                 LORI LEMMER, On Behalf of Herself and All Others Similarly
                 Situated,


                                                Plaintiff - Appellant,

                 versus


                 NU-KOTE HOLDING, INC; ET AL,


                                                Defendants,

                 DAVID F BRIGANTE; DANIEL M KERRANE; ANTHONY G
                 SCHMECK,


                                                Defendants - Appellees.



                             Appeal from the United States District Court
                                 For the Northern District of Texas
                                          3:98-CV-161-L



Before EMILIO M. GARZA and DENNIS, Circuit Judges, and VANCE,* District Judge.

PER CURIAM:**

       *
           District Judge of the Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We hold the district court did not abuse its discretion in dismissing the underlying case with

prejudice. See Goldstein v. MCI Worldcom, __ F.3d __, 2003 WL 21738963 (5th Cir. July 28,

2003); Rosenzweig v. Azurix Corp., 332 F.3d 854 (5th Cir. 2003).

       AFFIRMED.




                                                -2-